DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, & 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballato [US PATENT No.: US 4,596,697].
With regards to claim 1, Ballato discloses a transducer array (diode matrix array, Fig. 1, Col. 2, lines 14-16) comprising: a monolithic crystal (12, quartz monolithic crystal, Col. 2, lines 16-17); a first array of electrodes (16, 18, & 20, rows of electrode stripes, Fig. 1, Col. 2, lines 41-42) provided on a first surface (top surface of the crystal, Col. 2, lines 44-45) of the monolithic crystal (12, Col. 2, line 45); a second array of electrodes (22, 24, & 26 rows of electrode stripes, Fig. 1, Col. 2, lines 43-44) provided on a second surface of the monolithic crystal wherein the second surface is an opposing surface to the first surface (bottom surface of the crystal, Fig. 1, Col. 2, lines 46-47); and a plurality of oscillators wherein the plurality of oscillators comprise sections of the monolithic crystal that are positioned between opposing portions of an electrode from the first array and portions of an electrode from the second array (The areas of overlap of the row stripes and the column stripes are registered with the central portions of the embedded resonators. Two diode arrays 28 and 30 are positioned on the periphery of the crystal 12 for addressing the individual row electrode stripes 16, 18, and 20 and the individual column electrode stripes 22, 24, and 26 so that the desired resonators can be activated by connecting the stripe corresponding to its row address and the stripe corresponding to its column address to suitable active oscillator circuitry and signal processing means, Col. 2, lines 47-57).
With regards to claim 2, Ballato discloses the electrodes within the first array and the second array comprise elongate electrodes (electrode strips, Figs. 1 & 2, Col. 2, lines 47-57).
With regards to claim 3, Ballato discloses the elongate electrodes within the second array are configured to cross over the elongate electrodes in the first array (The areas of overlap of the row stripes and the column stripes are registered with the central portions of the embedded resonators. Two diode arrays 28 and 30 are positioned on the periphery of the crystal 12 for addressing the individual row electrode stripes 16, 18, and 20 and the individual column electrode stripes 22, 24, and 26, Col. 2, lines 47-57).
With regards to claim 4, Ballato discloses the elongate electrodes comprise one or more contact pads and the contact pads are located at locations where the elongate electrodes in the second array cross over the elongate electrodes in the first array (Figs. 1 & 2 illustrates where the rows and columns cross over).
With regards to claim 5, Ballato discloses the monolithic crystal comprises quartz (12, quartz crystal, Col. 2, lines 16-17).
With regards to claim 7, Ballato discloses comprising one or more sensors coupled to the electrodes (Plurality of resonators, Col. 2, lines 14-16).
With regards to claim 8, Ballato discloses the sensors comprise genetically modified sensors configured to sense one or more chemicals (each resonator is comprised of a thin membrane with top and bottom electrode and coated on the top with a different chemical substance 32 to be sensitive to a chemical agent to be detected so that when the chemical substance 32 reacts with the chemical agent, Col. 2, lines 60-65).
With regards to claim 9, Ballato discloses the sensors comprise chemical modification of a surface of one or more electrodes (to obtain chemical substances that are specific to a single chemical agent, but the presence of many detectors on the array allows one to use several chemical substances, one on each resonator. Each chemical substance might have a different reactivity or sensitivity to the chemical agent being sensed. By putting together the information from the group of sensors, the presence of the suspected chemical agent may be inferred. Using chemical substances on the resonators that operate by absorption, adsorption, desorption or chemical reaction, Col. 3, lines 5-16).
With regards to claim 10, Ballato discloses the transducer array is configured to enable the oscillators to be activated individually (Two diode arrays 28 and 30 are positioned on the periphery of the crystal With regards to claim 11, Ballato discloses 12 for addressing the individual row electrode stripes 16, 18, and 20 and the individual column electrode stripes 22, 24, and 26 so that the desired resonators can be activated by connecting the stripe corresponding to its row address and the stripe corresponding to its column address to suitable active oscillator circuitry and signal processing means, Col. 2, lines 50-57).
With regards to claim 11, Ballato discloses the transducer array is configured to enable the oscillators to be activated in a sequence so that oscillators within a given distance of each other are not activated simultaneously (resonator (mn) can then be interrogated sequentially and frequency changes registered, Col. 2, lines 58-59).
With regards to claim 12, Ballato discloses the transducer array is configured to enable the oscillators to be activated in a sequence so that a first subset of oscillators can be activated at the same time while a second subset of oscillators are not activated (Col. 2, lines 58-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballato [US PATENT No.: US 4,596,697] in view of Tiersten et al. [US PATENT No.: 4,117,074].
With regards to claim 6, Ballato discloses the transducer array as cited above in claim 1, however is silent on the oscillators are sensitive to mass so that the frequency of oscillation of the oscillators provides an indication of mass accumulated on the electrodes.
Tiersten teaches of monolithic mosaic piezoelectric transducer utilizing trapped energy where the resonance frequency .omega..sub.A of any odd thickness extensional mode is greater than the resonance frequency .omega..sub.B of the pertinent even thickness shear mode and .omega..sub.C, defined in equation (1) below, lies between .omega..sub.A and .omega..sub.B. Under these conditions energy tapping is attributed primarily to the electrode shorting effect and, to a lesser extent, to the mass loading of the electrodes, Col. 3, line 65-Col. 4, line 4).
At the time of filing it would have been obvious to one ordinary skilled in the art to modify Ballato transducer array with the monolithic mosaic piezoelectric transducer to the mass loading of the electrodes based upon Tiersten teachings. When modifying Ballato one would have readily concluded to provide compensation for plate thickness variations which would otherwise result in differences in the resonant frequencies of the transducer elements can be achieved by varying the electrode dimensions to achieve like resonant frequencies among the transducer elements, (Col. 4, lines 19-25).
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballato [US PATENT No.: US 4,596,697] in view of Davis [PG. Pub. No.: US 2020/0191643 A1].
With regards to claim 13, Ballato discloses the transducer array as cited above in claim 1, however is silent on the wherein the transducer array is configured to provide an output to an artificial intelligence module.
Davis teaches a vibration meter, a vibration data logger, or any other known or later developed sensor for measuring vibration. The location or origin of the vibration may be known or unknown with respect to this disclosure, a signal, e.g., an acceleration or vibration of the structure, are gathered from installed sensors (e.g., LVDT, velocity sensor, displacement sensor, microphone, strain gauge, gyroscope, pressure, capacitive displacement, vibration meter, accelerometer, etc.). The sensors are connected to a data collector, e.g. data acquisition device whether that is a standalone card, other computer of some sort, or other way to gather data from a sensor, the data collector takes data from the sensors. The data may be sensor agnostic such as, but not being limited to, voltage, analog, digital, numeric, strings, dates, times, booleans, arrays, and any other data types/forms known or known in the future to the practice, data is linked to known actions for initial training of the deep learning, machine learning, and/or artificial intelligence algorithm and the system becomes operational for analyzing new data, (¶0050).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Ballato with the artificial intelligence module based upon Davis teaching. When modifying Ballato one would have readily concluded to provide the artificial intelligence algorithm and the system becomes operational for analyzing new data, (¶0050).
With regards to claim 14 &15, Ballato discloses a transducer array (diode matrix array, Fig. 1, Col. 2, lines 14-16); a plurality of sensors coupled to the transducer array so that the frequency of oscillation of the oscillators is dependent upon one or more chemicals sensed by the plurality of sensors (each resonator is comprised of a thin membrane with top and bottom electrode and coated on the top with a different chemical substance 32 to be sensitive to a chemical agent to be detected so that when the chemical substance 32 reacts with the chemical agent, Col. 2, lines 60-65); however is silent on an artificial intelligence module configured to receive an electrical output signal from the transducer array.
Davis teaches a vibration meter, a vibration data logger, or any other known or later developed sensor for measuring vibration. The location or origin of the vibration may be known or unknown with respect to this disclosure, a signal, e.g., an acceleration or vibration of the structure, are gathered from installed sensors (e.g., LVDT, velocity sensor, displacement sensor, microphone, strain gauge, gyroscope, pressure, capacitive displacement, vibration meter, accelerometer, etc.). The sensors are connected to a data collector, e.g. data acquisition device whether that is a standalone card, other computer of some sort, or other way to gather data from a sensor, the data collector takes data from the sensors. The data may be sensor agnostic such as, but not being limited to, voltage, analog, digital, numeric, strings, dates, times, booleans, arrays, and any other data types/forms known or known in the future to the practice, data is linked to known actions for initial training of the deep learning, machine learning, and/or artificial intelligence algorithm and the system becomes operational for analyzing new data, (¶0050).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Ballato with the artificial intelligence module based upon Davis teaching. When modifying Ballato one would have readily concluded to provide the artificial intelligence algorithm and the system becomes operational for analyzing new data, (¶0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852